DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-14, 16-19, and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Christie (U.S. Patent No. 3,881,754) discloses a hose assembly (Figs. 1-3) comprising: a hose (Figs. 1-3) including: a first portion (at 8) defining a first diameter (Fig. 2); a second portion (middle portion, Fig. 2) disposed adjacent to the first portion (at 8), wherein the second portion (Fig. 2) defines a second diameter (Fig. 2) that is less than the first diameter (Fig. 2), wherein a first flange portion (Fig. 2) is defined at an intersection (Fig. 2) of the first portion (at 8) and the second portion (Fig. 2); and a third portion (Fig. 2) disposed adjacent to the second portion (Fig. 2) such that the second portion extends between the first portion and the third portion (Fig. 2), wherein the third portion defines a third diameter (Fig. 2) that is less than the first diameter (Fig. 2) and the second diameter (Fig. 2), and wherein a second flange portion (Fig. 2 is defined at an intersection (Fig. 2) of the second portion and the third portion (Fig. 2); and a support member (5) disposed within the second portion (Fig. 2), wherein the support member (5) is a spring (5), wherein the support member (Fig. 2) comprises: a first end portion (8) of the support member (5), and a second end portion (opposite end of 8) of the support member (5), wherein the first end portion (8) of the support member (5) is adapted to engage with the first flange portion (Fig. 2),wherein the second end portion (opposite end of 8) of the support member (5) is adapted to engage with the second flange portion (Fig. 2) for retention of the support member within the second portion (Fig. 2), and wherein the second end portion (Fig. 2) is retained within the second portion (Fig. 2).
Christie does not render obvious in combination with the rest of the claim limitations wherein an inner portion of the first portion is configured to receive an outlet of a fluid reservoir, and wherein an inner portion of the third portion is configured to receive an inlet of a pump.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753